
	

113 HR 4568 IH: Small Business Freedom to Grow Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4568
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mrs. Wagner introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To enhance the ability of smaller reporting companies to access the public securities markets by
			 allowing forward incorporation by reference on Form S–1, to add listing
			 and registration of a class of common equity securities on a national
			 securities exchange as an additional basis for satisfying the requirements
			 of General Instruction I.B.1. of Form S–3, and to remove such listing and
			 registration as a requirement of General Instruction I.B.6. of such form.
	
	
		1.Short titleThis Act may be cited as the Small Business Freedom to Grow Act of 2014.
		2.Forward incorporation by reference for Form S–1Not later than 45 days after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise Form S–1 so as to permit a smaller reporting
			 company to incorporate by reference in a registration statement filed on
			 such form any documents that such company files with the Commission after
			 the effective date of such registration statement.
		3.Expanded eligibility for use of Form S–3
			Not later than 45 days after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise Form S–3—
			(1)so as to permit securities to be registered pursuant to General Instruction I.B.1. of such form
			 provided that either—
				(A)the aggregate market value of the voting and non-voting common equity held by non-affiliates of the
			 registrant is $75,000,000 or more; or
				(B)the registrant has at least one class of common equity securities listed and registered on a
			 national securities exchange; and
				(2)so as to remove the requirement of paragraph (c) from General Instruction I.B.6. of such form.
			4.Smaller reporting company definedIn this Act, the term smaller reporting company has the meaning given such term in section 230.405 of title 17, Code of Federal Regulations.
		
